Exhibit 10.2

FIRST AMENDMENT TO EMPLOYMENT AGREEMENT

 

This First Amendment to Employment Agreement (this “Amendment”) is dated as
of January 30,  2019,  between Blueprint Medicines Corporation, a Delaware
corporation (the “Company”), and Kathryn Haviland (the
“Executive”).  Capitalized terms used and not defined herein shall have the
meanings ascribed to such terms in the Employment Agreement (as defined below).
   This Amendment is effective as of January 30, 2019 (the “Amendment Effective
Date”).

 

WHEREAS, the Company and the Executive are parties to the Employment Agreement
dated as of March 10, 2016  (the “Employment Agreement”); and

WHEREAS, the Company and the Executive desire to amend certain provisions of the
Employment Agreement;

 

NOW, THEREFORE, for good and valuable consideration, the receipt of which is
hereby confirmed, the Company and the Executive agree that the Employment
Agreement is amended as follows:

 

1. Section 1(b) of the Employment Agreement shall be amended and restated as
follows:

 

“Position and Duties.  The Executive shall serve as the Chief Operating Officer
of the Company and shall have such powers and duties as may from time to time be
prescribed by the Company’s Chief Executive Officer (“CEO”).  The Executive
shall devote her full working time and efforts to the business and affairs of
the Company. Notwithstanding the foregoing, the Executive may serve on other
boards of directors, with the approval of the Board of Directors of the Company
(the “Board”), or engage in religious, charitable or other activities as long as
such services and activities are approved by the Board and do not materially
interfere with the Executive’s performance of her duties to the Company as
provided in this Agreement.”

 

2.        Section 2(a) of the Employment Agreement shall be amended and restated
as follows:

 

“Base Salary.  Effective January 1, 2019, the Executive’s annual base salary
shall be $431,830.  The Executive’s base salary shall be re-determined annually
by the Board or the Compensation Committee of the Board (the “Compensation
Committee”) and shall be subject to increase but not decrease while the
Executive is serving in the Chief Operating Officer role. The annual base salary
in effect at any given time is referred to herein as the “Base Salary.” The Base
Salary shall be payable in a manner that is consistent with the Company’s usual
payroll practices for senior executives.”

 



-  1  -

--------------------------------------------------------------------------------

 



3.       Section 2(b) of the Employment Agreement shall be amended and restated
as follows:

 

“Incentive Compensation.   The Executive shall be eligible to receive cash
incentive compensation as determined by the Board or the Compensation Committee
from time to time. The Executive’s target annual incentive compensation shall be
40%  of her Base Salary (the “Target Incentive Compensation”) and shall be
re-determined periodically by the Board or the Compensation Committee. To earn
incentive compensation, the Executive must be employed by the Company on the day
such incentive compensation is paid.”

 

4.       The Executive hereby gives her express written consent in this
Amendment for the changes described herein.  Accordingly, the Executive
acknowledges and agrees that the changes described herein shall not be the basis
of a “Good Reason” trigger as defined in the Employment Agreement, and therefore
the Executive shall not be eligible to resign for Good Reason as a result of any
such changes or in connection with the negotiation, execution and delivery of
this Amendment.  

 

5.        To the extent that there is any inconsistency between the terms and
conditions of this Amendment and the terms and conditions of the Employment
Agreement, the terms and conditions of this Amendment shall prevail.

6.        The Executive hereby acknowledges that the terms of the
Non-Solicitation, Non-Competition, Confidentiality and Assignment Agreement,
dated as of December 11, 2015, by and between the Company and the Executive (the
“Restrictive Covenant Agreement”) remain in full force and effect.

7.        This Amendment may be executed in any number of counterparts, each of
which when so executed and delivered shall be taken to be an original, but such
counterparts shall together constitute one and the same document. Counterparts
may be delivered via facsimile, electronic mail (including pdf or any electronic
signature complying with the U.S. Federal ESIGN Act of 2000) or other
transmission method, and any counterpart so delivered shall be deemed to have
been duly and validly delivered and be valid and effective for all purposes.

8.        Except as amended hereby, the Employment Agreement remains in full
force and effect and the Employment Agreement, as amended, represents the entire
agreement between the Executive and the Company, and there are no other
agreements, written or oral, relating to the subject matter hereof, except the
Restrictive Covenant Agreement, which remains in full force and effect.  All
references in the Employment Agreement to “this Agreement” (including “hereof”,
 “herein” and similar words or phrases) shall mean the Employment Agreement, as
amended by this Amendment.  

[Signature page follows.]





-  2  -

--------------------------------------------------------------------------------

 



IN WITNESS WHEREOF, the undersigned have executed this Amendment as of the
Amendment Effective Date.

 

 

 

 

 

 

BLUEPRINT MEDICINES CORPORATION

 

 

 

 

By:

/s/ Jeffrey Albers

 

Name:

Jeffrey Albers

 

Title:

President and Chief Executive Officer

 

 

 

 

 

EXECUTIVE

 

 

 

/s/ Kathryn Haviland

 

Kathryn Haviland

 

-  3  -

--------------------------------------------------------------------------------